Filed 3/30/21 In re Natalie V. CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


In re NATALIE V., et al.,                                 B303484
Persons Coming Under the                                  (Los Angeles County
Juvenile Court Law.                                       Super. Ct.
                                                          No. 19CCJP03713B-D)

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

MARISOL L.,

         Defendant and Appellant.


     APPEAL from orders of the Superior Court of Los Angeles
County, Marguerite D. Downing, Judge. Affirmed.
     Roni Keller, under appointment by the Court of Appeal, for
Defendant and Appellant.
     Rodrigo A. Castro-Silva, Acting County Counsel, Kim
Nemoy, Assistant County Counsel, and Aileen Wong, Deputy
County Counsel, for Plaintiff and Respondent.

                   __________________________

      Marisol L. (Mother) appeals from the juvenile court’s
jurisdiction findings and disposition orders declaring then-15-
year-old Natalie V., then-10-year-old Vincente M., Jr. (Vincente),
and then-five-year-old Eian R. dependents of the court under
Welfare and Institutions Code1 section 300 based on Mother’s
substance abuse and neglect and emotional abuse of the children.
The court also sustained findings against the fathers of the
children based on histories of substance abuse (as to two of the
fathers) and one father’s history of domestic violence. Mother
contends there is insufficient evidence to support the jurisdiction
findings against her. Mother also challenges the disposition
orders removing the children from her physical custody, granting
monitored visitation, and requiring Mother to participate in a
drug treatment program. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND

A.   The Prior Dependency Cases
     The family first came to the attention of the Los Angeles
County Department of Children and Family Services
(Department) in 2006 based on Mother’s substance abuse. The

1    Further undesignated statutory references are to the
Welfare and Institutions Code.




                                 1
juvenile court sustained allegations on behalf of then-eight-year-
old Roberto and then-two-year-old Natalie that Mother had a
history of substance abuse and was a frequent abuser of
methamphetamine and marijuana, which rendered her incapable
of caring for the children. On July 31, 2007 the juvenile court
terminated jurisdiction, and Natalie and Roberto reunified with
Mother after she completed a substance abuse program and
tested negative for drugs.
        In 2011 the juvenile court sustained allegations in a new
dependency petition on behalf of Roberto, Natalie, and then-one-
year-old Vincente that Mother had a history of illicit drug use
and use of methamphetamine, amphetamine, and marijuana;
Mother and Vincente’s father committed domestic violence in
Vincente’s presence; and Vincente’s father had a history of illicit
drug use and use of marijuana. At some point the children were
returned to Mother. Then, in May 2013 Natalie and Vincente
were detained again after Mother was found under the influence
of illicit drugs while Natalie and Vincente were in her care. In
July 2013 the court sustained allegations in a supplemental
petition alleging Mother’s continued use of methamphetamine,
which rendered her incapable of caring for Natalie and Vincente.2
On June 2, 2014 the court terminated jurisdiction with a family
law order granting Mother sole physical and legal custody of
Roberto, Natalie, and Vincente.




2    The record does not explain why then-15-year-old Roberto
was not included in the supplemental petition.




                                 2
B.     The Current Referral, Detention, and Dependency Petition
       On July 2, 2019 the Department received a referral alleging
Mother and newborn Rainbow M. tested positive for
methamphetamine and marijuana at Rainbow’s birth. The
Department detained Rainbow after Mother and her boyfriend
admitted to using drugs. Mother stated she had a home in
Mexico, and she had planned to move back after giving birth to
Rainbow. Mother claimed Vincente and Natalie, as well as then-
five-year-old Eian, lived in Tijuana, Mexico with Roberto (who by
then was an adult), but they visited her on weekends or on
random occasions. However, the property manager at Mother’s
apartment complex reported all three children lived with Mother
in Mother’s apartment, although the manager last saw the
children prior to Rainbow’s birth. The property manager was
surprised to hear about Mother’s positive drug test, and she did
not observe any abuse or neglect the times she saw the children.
       When the social worker arrived at Mother’s home for an
appointment, Mother did not answer the door or the social
worker’s seven telephone calls. In response to the social worker’s
text message, Mother stated she was not home. Mother indicated
her attorney told her that she did not have to speak with the
social worker.
       On August 8, 2019 the Department filed a dependency
petition on behalf of Natalie, Vincente, and Eian under
section 300, subdivisions (b)(1) and (j). The petition alleged
Mother had a 14-year-history of substance abuse and had abused
amphetamine, methamphetamine, and marijuana, which
rendered her incapable of caring for the children. Further,
Mother used illicit drugs during her pregnancy with sibling
Rainbow and tested positive at Rainbow’s birth. Natalie,




                                3
Vincente, and adult sibling Roberto were prior dependents, and
Rainbow was a current dependent of the juvenile court due to
Mother’s substance abuse.3 At the August 9 detention hearing,
the juvenile court detained Natalie, Vincente, and Eian from
Mother and granted Mother monitored visitation. The court
ordered the Department to assess Roberto for placement of all
three children.

C.     The Investigation
       After the detention hearing, Mother agreed to move out of
the home to allow Roberto to move in and care for the children.
Roberto reported Mother’s home “looked like a tornado [had]
came through” with “hundreds of cockroaches, rotting food, mold,
garbage, piles of bags and clothing, a stove with a gas leak, and
overhanging cabinets that had fallen off the wall.” Mother and
her boyfriend continued to enter the apartment to sleep there.
Other times, Mother would sleep in her car in the apartment
building’s parking structure. When Roberto confronted Mother,
she became combative and asked, “Whose side are you on?” After
Roberto cleaned the house, the court placed Natalie, Vincente,
and Eian with Roberto and appointed Roberto the holder of the
children’s educational rights.
       During her August 14, 2019 interview, Natalie “became
emotional and cried when describing [Mother’s] behaviors and
their interactions, and how these affected her well[-]being.”
Natalie said, “In 7th grade, I missed a lot of weeks because we

3     On November 27, 2018 the Department sustained
allegations in a separate dependency proceeding filed on behalf of
Rainbow under section 300, subdivisions (b)(1) and (j).




                                4
used to go to Mexico and got stranded because of car trouble and
no gas, or because I had to watch my brothers.” Natalie added,
“Sometimes, I would wake up and there would be a note that
[Mother] was going out for the day and that I’d be watching the
kids and I’d miss school. She wouldn’t answer the phone and
later said it had died. That was for at least 2 years, I’d be
watching the kids like that.” Mother told Natalie she could stay
in school and see her brothers if Natalie lied to the social worker
about being in Mexico.
       When Natalie resided with Roberto,4 Mother had Vincente
watch Eian. One day, Natalie was hit by a car in front of her
school, and although Mother was called, she did not contact
Natalie for at least a week and a half. Roberto could not find
Mother and did not have the necessary paperwork to get Natalie
treatment. Natalie and Roberto reported Mother called Natalie
derogatory names, including “slut, whore, [and] bitch.”
       Roberto, Natalie, and Vincente all reported on Mother’s
drug use. Roberto found Mother “passed out in the bath[]tub
with [a] bong and a meth pipe on the bathroom floor” when she
was pregnant with Rainbow. When Roberto cleaned a closet near
the bedroom shared by Vincente and Eian, he found “lines of
meth” on a glass surface on the top shelf. Roberto indicated
Mother relapsed “[e]very 3 to 5 years.” Natalie, on one occasion,
found drugs on her Mother’s dresser, and another time she found
a drug pipe in Mother’s room. Roberto reported, “Natalie saw a
big ass bag of dope when my mom moved out . . . [j]ust sitting on
my mom’s dresser.” Natalie also saw a pipe in Mother’s car.

4     Roberto stated he had cared for Natalie for the prior
two years in the home he shared with his grandmother.




                                 5
Mother told Natalie she did not use methamphetamine and it
was only marijuana. Vincente reported Mother vaped and
sometimes stayed in the bathroom and smoked “almost all day, or
all night.” He stated, “Sometimes she shakes before she falls. . . .
She got in a car accident before and her eyes started changing
colors and hurting after the car accident. . . . [¶] . . . [¶] It’s hard
for her to get up when she’s in the tub. Sometimes she falls
asleep in the tub all night. I’ve seen her face was almost all the
way under water.” Vincente added, “Sometimes when we’re
driving she closes her eyes because her eyes hurt, so I tell her
when to stop and go and when to turn.”
       Roberto reported Vincente and Eian had not been in school
for a year. As Eian explained, “We didn’t have a history in any
school because we only stay a little while and leave.” Roberto
indicated the boys had not seen a doctor in four years.
       Then-10-year-old Vincente “appeared very irritated and
upset” when the social worker interviewed him on August 23,
2019. Vincente “became very emotional and cried throughout his
interview . . . as he described his mother’s behavior and wanting
to be at home in her care.” Vincente said, “We know it’s because
mom lied to a really mean social worker about us being in Mexico
and that’s why we got taken away.” Vincente added, “She would
ask if we can please be quiet when she’s talking to the social
worker on the phone because last time Eian didn’t be quiet and
she heard the social worker say they could hear us.” Vincente
stayed up at night to help Mother, and sometimes he watched
Eian all day. Vincente added, “I usually put Eian to bed at night
because bad stuff happens to [Mother] at night.” Vincente
reported that sometimes when he would watch Eian, he could not




                                   6
reach Mother, and when he tried to call her, she would text him
that “her phone won’t let her answer.”
       Then-five-year-old Eian was “very hyperactive” and
“needed constant redirection” during his August 23, 2019
interview. Eian “had difficulty staying on topic” and “frequently
stopped responding to questions, or needed reminders about the
subject of [the] conservation.” Eian’s caregiver reported he had
“significant behavior problems” at home and school. Eian
deliberately destroyed school supplies, broke his bedroom window
and screen, and shoved “items down the bathtub drain.”
       In her August 15, 2019 interview, Mother denied the
children had seen her use drugs, she had left the children alone,
or that she had concealed the children’s whereabouts. She
stated, “It wasn’t that I was hiding [the children]. I just wasn’t
handing them over.” Mother said Vincente and Eian were
traveling back and forth to Mexico with her, and Roberto had
volunteered to care for Natalie so Mother could focus on the boys.
Mother denied she instructed the children to lie to the
Department investigators. Mother said, “Why would they do
that? I don’t even know how to lie. My son and daughter could
tell you that I can’t lie.” Mother said she had regular contact
with Natalie while Natalie lived with Roberto, “but then they
wouldn’t answer the phone.” Further, Mother said, “I didn’t
leave the kids. If I had to go somewhere I would drop them off
with my older son because I know how the system works.”
Mother stated she got along with Natalie, but Natalie “wants me
to approve of boys, and I told her I don’t like the way she
dresses.”
       Mother explained she started using methamphetamine and
marijuana when she was 26 years old, then she was sober for five




                                7
years, but she relapsed for eight months, including while
pregnant with Rainbow. Mother was enrolled in a drug
treatment program, but she told the social worker, “I’m not going
to promise that I’m not going to get high again but I’m going to
try.” Mother indicated she had been sober for four months. She
had five negative drug tests in June and August 2019, but she
failed to show up for drug testing on July 1 and 17, 2019.
       The dependency investigator opined, “[W]hile [Mother] is
enrolled in a substance treatment program, she appears to be in
denial regarding her addiction and its effect on her children.
Mother is currently choosing to live in a car with her boyfriend
who is also a user of methamphetamine rather than enter an
inpatient treatment program because she feels it is
unnecessary . . . . The caregiver reports Mother continues to
make inappropriate comments to the children regarding the case,
and insists that they withhold information from social workers.
The conditions of the home from which the children were
detained were deplorable and unsafe. The children were
routinely left to care for themselves for indefinite periods of time
without a proper plan or living necessities.”

D.     The Amended Petitions
       In September and October 2019 the Department filed
amended petitions adding allegations against Mother and the
fathers of Natalie, Vincente, and Eian. Count b-2 of the amended
petition alleged Mother intentionally concealed the children for
two months and instructed the children to provide false
information during the Department’s investigation, and Mother
had previously concealed her children and lied about their
whereabouts. Count b-3 alleged Mother’s home was “in a filthy,




                                 8
unsanitary, and hazardous condition.” Count b-4 alleged Mother
left the children alone without making an appropriate plan for
their care and supervision; forced her children to miss school to
care for their younger siblings; and failed to provide them with
the necessities of life. Count c-1 alleged Mother emotionally
abused the children by the same conduct alleged in count b-4,
instructed the children to lie to investigators, and referred to
Natalie “as dumb, a bitch, whore and slut.”
        The second amended petition also alleged Natalie’s father
had a history of substance abuse and abused methamphetamine
and alcohol; Vincente’s father had been arrested for possession of
a controlled substance; Mother and Vincente’s father had a
history of domestic violence; and Eian’s father had a history of
illicit drug use and mental and emotional problems, including a
diagnosis for schizoaffective disorder.

E.     The Jurisdiction and Disposition Hearing
       At the December 11, 2019 jurisdiction and disposition
hearing, Mychal R. (Eian’s father) and Vincente M., Sr.
(Vincente’s father) waived their rights and pleaded no contest to
the allegations against them.5 Mother submitted a progress
letter from her outpatient substance abuse treatment center.
The December 9, 2019 progress letter indicated during the five
months Mother was in the program, she had provided 22
negative random drug tests and met weekly with a counselor,



5     Natalie’s father (Pedro V.) did not attend the jurisdiction
hearing, nor was an attorney present on his behalf. He has not
appealed the juvenile court’s findings.




                                 9
actively participated in group sessions, attended 12-step
meetings, and enrolled in a mental health program.
      Following counsel’s arguments, the juvenile court sustained
counts b-1 and j-1 (Mother’s substance abuse); count b-2
(Mother’s concealment of the children); count b-3 (Mother’s filthy
and hazardous home); count b-4 (Mother’s failure to make an
appropriate plan for the children’s care and to provide for their
necessities); count c-1 (Mother’s emotional abuse of the children);
counts b-5 and j-2 (Pedro V.’s substance abuse); count b-7
(Mother and Vincente M., Sr.’s domestic violence in the presence
of Vincente); count b-8 (Mychal R.’s mental and emotional
problems); and count b-9 (Mychal R.’s use of cocaine and
methamphetamine).
      The juvenile court declared the children dependents of the
court under section 300, subdivisions (b)(1), (c), and (j). The court
removed the children from Mother’s and their respective fathers’
physical custody. The court ordered Mother to participate in
anger management and parenting classes; a drug treatment
program with random drug testing; a 12-step program with a
court card; a domestic violence support group for victims; conjoint
counseling with Natalie and Vincente, if recommended by their
therapist; a psychological assessment; mental health counseling;
and individual counseling.
      Mother timely appealed.

                          DISCUSSION

A.     Mother’s Challenges to Jurisdiction Are Justiciable
       “‘When a dependency petition alleges multiple grounds for
its assertion that a minor comes within the dependency court’s




                                 10
jurisdiction, a reviewing court can affirm the juvenile court’s
finding of jurisdiction over the minor if any one of the statutory
bases for jurisdiction that are enumerated in the petition is
supported by substantial evidence. In such a case, the reviewing
court need not consider whether any or all of the other alleged
statutory grounds for jurisdiction are supported by the evidence.’”
(In re I.J. (2013) 56 Cal.4th 766, 773; accord, In re M.R. (2017)
7 Cal.App.5th 886, 896 [“‘[a]s long as there is one unassailable
jurisdictional finding, it is immaterial that another might be
inappropriate’”]; In re Briana V. (2015) 236 Cal.App.4th 297, 309
[“[W]e need not address jurisdictional findings involving one
parent where there are unchallenged findings involving the other
parent.”].)
       An appeal is not justiciable where “no effective relief could
be granted . . . , as jurisdiction would be established regardless of
the appellate court’s conclusions with respect to any such
[challenged] jurisdictional grounds.” (In re Madison S. (2017)
15 Cal.App.5th 308, 329; accord, In re I.A. (2011) 201 Cal.App.4th
1484, 1490 [“An important requirement for justiciability is the
availability of ‘effective’ relief—that is, the prospect of a remedy
that can have a practical, tangible impact on the parties’ conduct
or legal status.”].) Nevertheless, “[c]ourts may exercise their
‘discretion and reach the merits of a challenge to any
jurisdictional finding when the finding (1) serves as the basis for
dispositional orders that are also challenged on appeal [citation];
(2) could be prejudicial to the appellant or could potentially
impact the current or future dependency proceedings [citations];
or (3) “could have other consequences for [the appellant], beyond
jurisdiction” [citation].’” (In re D.P. (2015) 237 Cal.App.4th 911,
917, quoting In re Drake M. (2012) 211 Cal.App.4th 754, 762-763;




                                 11
accord, In re Madison S., supra, 15 Cal.App.5th at p. 329; In re
J.C. (2014) 233 Cal.App.4th 1, 4.)
       The Department contends Mother’s claims are not
justiciable because she does not challenge the juvenile court’s
jurisdiction findings against the fathers of Natalie, Vincente, and
Eian. As discussed, the fathers of Vincente and Eian pleaded no
contest to the allegations against them, and none of the fathers
has appealed the jurisdiction findings. However, we exercise our
discretion to reach the merits of Mother’s challenge to the
jurisdiction findings against her because they serve as the basis
for the disposition orders.6

B.    Substantial Evidence Supports the Jurisdiction Findings
      Under Section 300, Subdivisions (b)(1) and (j)
       1.    Governing law and standard of review
       “Section 300, subdivision (b)(1), authorizes a juvenile court
to exercise dependency jurisdiction over a child if the ‘child has
suffered, or there is a substantial risk that the child will suffer,
serious physical harm or illness, as a result of the failure or
inability of his or her parent . . . to adequately supervise or
protect the child, or . . . by the inability of the parent . . . to
provide regular care for the child due to the parent’s . . . mental
illness, developmental disability, or substance abuse.’” (In re


6      However, because we find substantial evidence supports
the allegations against Mother under section 300, subdivisions
(b)(1) and (j), we do not reach whether substantial evidence
supports the juvenile court’s findings under section 300,
subdivision (c). (In re I.J., supra, 56 Cal.4th at p. 773; In re M.R.,
supra, 7 Cal.App.5th at p. 896.)




                                 12
L.W. (2019) 32 Cal.App.5th 840, 848; accord, In re E.E. (2020)
49 Cal.App.5th 195, 205.) Section 300, subdivision (b)(1),
requires the Department to demonstrate three elements by a
preponderance of the evidence: (1) the parent’s or guardian’s
neglectful conduct or failure or inability to protect the child,
(2) causation, and (3) serious physical harm or illness or a
substantial risk of such harm or illness. (E.E., at p. 205; In re
Joaquin C. (2017) 15 Cal.App.5th 537, 561.)
       Section 300, subdivision (j), provides for dependency
jurisdiction when “[t]he child’s sibling has been abused or
neglected, as defined in subdivision (a), (b), (d), (e), or (i), and
there is a substantial risk that the child will be abused or
neglected, as defined in those subdivisions. The court shall
consider the circumstances surrounding the abuse or neglect of
the sibling, the age and gender of each child, the nature of the
abuse or neglect of the sibling, the mental condition of the parent
or guardian, and any other factors the court considers probative
in determining whether there is a substantial risk to the child.”
As the Supreme Court explained in In re I.J., supra, 56 Cal.4th at
page 774, “‘The broad language of subdivision (j) clearly indicates
that the trial court is to consider the totality of the circumstances
of the child and his or her sibling in determining whether the
child is at substantial risk of harm, within the meaning of any of
the subdivisions enumerated in subdivision (j). The provision
thus accords the trial court greater latitude to exercise
jurisdiction as to a child whose sibling has been found to have
been abused than the court would have in the absence of that
circumstance.’”
       “‘In reviewing a challenge to the sufficiency of the evidence
supporting the jurisdictional findings and disposition, we




                                 13
determine if substantial evidence, contradicted or uncontradicted,
supports them. “In making this determination, we draw all
reasonable inferences from the evidence to support the findings
and orders of the dependency court; we review the record in the
light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial
court.” [Citation.] “We do not reweigh the evidence or exercise
independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.”’” (In re
I.J., supra, 56 Cal.4th at p. 773; accord, In re R.T. (2017)
3 Cal.5th 622, 633; In re D.B. (2018) 26 Cal.App.5th 320, 328
[“We review the entire record to determine whether the trial
court’s jurisdictional and dispositional findings are supported by
substantial evidence.”].) “Substantial evidence is not
synonymous with any evidence. [Citation.] To be substantial,
the evidence must be of ponderable legal significance and must be
reasonable in nature, credible, and of solid value.” (In re M.S.
(2019) 41 Cal.App.5th 568, 580; accord, In re J.A. (2020)
47 Cal.App.5th 1036, 1046.) “The appellant has the burden of
showing there is no evidence of a sufficiently substantial nature
to support the findings or orders.” (In re E.E., supra,
49 Cal.App.5th at p. 206; accord, D.B., at pp. 328-329.)


      2.    Substantial evidence supports the jurisdiction
            findings
      Mother contends there is not substantial evidence to
support the juvenile court’s jurisdiction findings under
section 300, subdivisions (b)(1) and (j), based on her substance
abuse because she was admitted to a six-month outpatient
substance abuse program in June 2019, and she made significant




                                 14
progress in the program by September 20, as a result of which
the program allowed her to attend only three instead of five days
per week. Further, Mother asserts she completed the treatment
program 10 days after the December 11, 2019 jurisdiction and
disposition hearing. As to the hazardous conditions of the home,
Mother points out Roberto had remedied the conditions by the
time of the jurisdiction hearing. As to the remaining allegations
that Mother left the children home alone and did not care for
their needs, Mother argues there was no showing the children
were at substantial risk of suffering serious physical harm.
Mother’s contentions lack merit.
      From 2006 to 2014 Mother had three prior dependency
cases arising from her abuse of methamphetamine and
marijuana, which rendered her incapable of caring for her
children. In June 2019 Mother and Rainbow tested positive for
methamphetamine and marijuana at Rainbow’s birth. Roberto
and Vincente found Mother passed out in the bathtub; Vincente
described Mother as vaping and smoking all the time; and
Vicente described his mother driving with her eyes closed.
Roberto found lines of methamphetamine in a closet near
Vincente and Eian’s bedroom, and Natalie found a drug pipe in
Mother’s room and car. Mother also placed the children in
danger by leaving them home without adult supervision. Mother
kept Natalie home from school to supervise her younger brothers,
and later Mother left 10-year-old Vincente home alone with Eian.
And Vincente and Eian did not attend school for a year or see a
doctor for four years. Mother was in denial that her drug use
impacted her children, and she denied the children saw her use
drugs or found drugs in the home. Mother also denied she had




                               15
left the children home alone or had instructed the children to lie
to the investigators.
       Although Mother was close to completion of a six-month
outpatient drug treatment program at the time of the jurisdiction
and disposition hearing, Mother’s extensive substance abuse
history, her prior relapses, her exposure of the children to her
substance abuse and drugs in the home, and her denial that her
drug abuse impacted the children, supported the juvenile court’s
finding Natalie was at substantial risk of physical harm.
Further, as discussed, Mother left the children home alone while
not answering her phone, kept them home from school, coached
them to lie to the investigators, and failed to take responsibility
for her actions. On these facts, substantial evidence supported
the juvenile court’s jurisdiction findings under section 300,
subdivisions (b)(1) and (j).

C.     Substantial Evidence Supports the Removal Order
       “‘At the dispositional hearing, a dependent child may not be
taken from the physical custody of the parent under section 361
unless the court finds there is clear and convincing evidence
there is or would be a substantial danger to the child’s physical
health, safety, protection, or physical or emotional well-being if
returned home, and that there are no reasonable means to
protect the child’s physical health without removing the child.’”
(In re D.P. (2020) 44 Cal.App.5th 1058, 1065; accord, In re G.C.
(2020) 48 Cal.App.5th 257, 264-265; see § 361, subd. (c)(1).) The
juvenile court must determine “whether reasonable efforts were
made to prevent or to eliminate the need for removal of the minor
from his or her home” and “shall state the facts on which the
decision to remove the minor is based.” (§ 361, subd. (e).)




                                16
       “In determining whether a child may be safely maintained
in the parent’s physical custody, the juvenile court may consider
the parent’s past conduct and current circumstances, and the
parent’s response to the conditions that gave rise to juvenile court
intervention.” (In re D.B., supra, 26 Cal.App.5th at p. 332;
accord, In re N.M. (2011) 197 Cal.App.4th 159, 170.) “A removal
order is proper if based on proof of parental inability to provide
proper care for the child and proof of a potential detriment to the
child if he or she remains with the parent. [Citation.] ‘The
parent need not be dangerous and the minor need not have been
actually harmed before removal is appropriate. The focus of the
statute is on averting harm to the child.’” (N.M., at pp. 169-170;
accord, In re V.L. (2020) 54 Cal.App.5th 147, 154.)
       “When reviewing a finding that a fact has been proved by
clear and convincing evidence, the question before the appellate
court is whether the record as a whole contains substantial
evidence from which a reasonable fact finder could have found it
highly probable that the fact was true. In conducting its review,
the court must view the record in the light most favorable to the
prevailing party below and give appropriate deference to how the
trier of fact may have evaluated the credibility of witnesses,
resolved conflicts in the evidence, and drawn reasonable
inferences from the evidence.” (Conservatorship of O.B. (2020)
9 Cal.5th 989, 1011-1012; accord, In re V.L., supra,
54 Cal.App.5th at p. 155 [“O.B. is controlling in dependency
cases.”].) We review the entire record to determine whether the
removal order is supported by substantial evidence. (V.L., at
p. 155; In re D.B., supra, 26 Cal.App.5th at pp. 328-329; see O.B.,
at p. 1011.)




                                17
      Mother contends the removal order must be reversed
because there was not substantial evidence removal was
necessary to prevent substantial danger to Natalie. The same
evidence that supported jurisdiction amply supported the
removal order. Natalie did not want to live with Mother because
of Mother’s substance abuse and Mother’s emotional abuse of her,
including by calling her demeaning names. Mother blamed her
deteriorating relationship with Natalie on Mother’s disapproval
of how Natalie dressed and the boys Natalie wanted to date,
without acknowledging the impact Mother’s drug abuse and
neglectful conduct had on Natalie. Nor has Mother argued on
appeal there were reasonable means to protect Natalie absent
removal from Mother.

D.    The Juvenile Court Did Not Abuse Its Discretion in
      Ordering Drug Treatment and Monitored Visitation
      “Under section 362, subdivision (d), ‘“[t]he juvenile court
has broad discretion to determine what would best serve and
protect the child’s interests and to fashion a dispositional order
accordingly.”’” (In re Christopher R. (2014) 225 Cal.App.4th 1210,
1221; accord, In re Daniel B. (2014) 231 Cal.App.4th 663, 673.)
“The juvenile court has authority to require a parent to submit to
substance abuse treatment as part of a reunification plan as long
as the treatment is designed to address a problem that prevents
the child’s safe return to parental custody.” (In re Nolan W.
(2009) 45 Cal.4th 1217, 1229.) “‘“On appeal, this determination
cannot be reversed absent a clear abuse of discretion.”’”
(Daniel B., at p. 673; accord, Christopher R., at p. 1221.)
      “A disposition order granting reunification services must
provide for visitation between a child and parent ‘as frequent as




                               18
possible, consistent with the well-being of the child.’ (§ 362.1,
subd. (a)(1)(A).) In addition, section 362.1 mandates ‘[n]o
visitation order shall jeopardize the safety of the child.’ (§ 362.1,
subd. (a)(1)(B).)” (In re T.M. (2016) 4 Cal.App.5th 1214, 1218;
accord, In re Matthew C. (2017) 9 Cal.App.5th 1090, 1100-1101.)
“The power to regulate visits between dependent children and
their parents rests with the juvenile court and its visitation
orders will not be disturbed on appeal absent an abuse of
discretion.” (In re D.P., supra, 44 Cal.App.5th at p. 1070; accord,
In re R.R. (2010) 187 Cal.App.4th 1264, 1284.)
       The juvenile court did not abuse its discretion in ordering
Mother to participate in a full substance abuse program with
aftercare to address her substance abuse problem. As discussed,
Mother had previously relapsed on multiple occasions. Likewise,
the court did not abuse its discretion in ordering monitored
visitation with Natalie in light of Mother’s prior neglect and her
continuing denial of the consequences of her actions.

                          DISPOSITION

      The jurisdiction findings and disposition orders are
affirmed.



                                            FEUER, J.
We concur:




             PERLUSS, P. J.                 SEGAL, J.




                                 19